IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


TERRENCE GRAHAM,                        : No. 70 WM 2017
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
THE OFFICE OF THE DISTRICT              :
ATTORNEY OF WASHINGTON                  :
COUNTY,                                 :
                                        :
                   Respondent


                                    ORDER



PER CURIAM

      AND NOW, this 26th day of October, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.